DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the Patent Trial and Appeal Board (‘the Board’) Decision of February 2, 2022, claims 5-12 are pending. Claims 1-4 were previously canceled.

Allowable Subject Matter
Claims 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 5, the prior art of record does not disclose a data transmitting and receiving device, comprising the combination of:
a data transmitting circuit transmitting a clock signal and a plurality of data signals synchronized to the clock signal; and 
a data receiving circuit receiving the clock signal and the plurality of data signals; wherein:
 the data receiving circuit includes a phase error detection circuit which outputs phase error information regarding an average value of a plurality of phase errors between the plurality of data signals and the clock signal; and
 the data transmitting circuit includes a phase adjusting circuit adjusting a phase of at least one of the clock signal and the plurality of data signals based on the phase error information, wherein the 
wherein the phase error detection circuit comprises a plurality of charge pump circuits each of which outputs a voltage corresponding to each of the plurality of phase errors.

Regarding claim 9, the prior art of record does not disclose a data transmitting and receiving device, comprising the combination of wherein:
the data receiving circuit includes a phase error detection circuit which outputs phase error information regarding a sum of a plurality of phase errors between the plurality of data signals and the clock signal; and 
the data transmitting circuit includes a phase adjusting circuit adjusting a phase of at least one of the clock signal and the plurality of data signals based on the phase error information, wherein 
the phase error detection circuit comprises a plurality of subtraction circuits each of which outputs each of the plurality of phase errors, and an addition circuit which outputs the sum of the plurality of phase errors, and the addition circuit outputs, as the phase error information, the sum of the plurality of phase errors, and 
the addition circuit outputs, as the phase error information, the sum of the plurality of phase errors.

As argued by Applicant and agreed to by the Board, the Sinha reference (US 2015/0194083 A1) does not explicitly disclose the claimed steps on how to correct the phase error, although Sinha does teach phase correction may be required (Board Decision at pgs. 5-6), as relating to both independent claims 5 and 9. The Board held that Sinha did not teach at least the features of “phase error information regarding an average value of a plurality of phase errors between the plurality of data signals and the 
The remaining cited art also does not cure the deficiencies of Sinha and Eglit (US 6,483,447 B1) above with regard to the claimed features, and are cited for their relevancy in general to the Field of the Invention. Thus, claims 5 and 9 are free of and unobvious over the prior art and are allowed. The remaining claims are dependent off of claims 5 or 9 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626